DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (USPG 20080166195, hereinafter ‘Gentry’).
Regarding claims 2-3, Gentry discloses a drill bit 10 being known in the prior art (Figs. 1-3) comprising a shank 14 extending along a bit axis, a transition portion 20 coupled to the shank and a body portion 18 having a distal end 12. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in step diameters (and by extension, the difference in hole diameters formed by each adjacent step of the plurality of steps) to be less than 0.1 inches, or 0.0625 inches, to enable a user to drill different sized holes of desired diameters in a workpiece.
Additionally, where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have also been obvious to one having ordinary skill in the art at the time of filing to provide the axial relief of each step to be between approximately 0.007 and approximately 0.021 inches, to provide the tool with adequate clearance, while not overly weakening the cutting edges.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Gentry discloses each step also including diametral relief B.
Regarding claim 6, Gentry does not disclose the particular value of the diametral relief of each step.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the diametral relief of each step to be between approximately -1 degree and approximately 2 degrees, to provide the tool with adequate clearance, while not overly weakening the cutting edges. See also the above-cited case law regarding optimizing ranges.
Regarding claim 7, Gentry discloses each step also including a radial relief C.
Regarding claim 8, Gentry does not disclose the particular value of the radial relief of each step.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radial relief of each step to be between approximately 0.002 inches and approximately 0.008 inches, to provide the tool with adequate clearance, while not overly weakening the cutting edges. See also the above-cited case law regarding optimizing ranges.
Regarding claim 9, Gentry discloses the body portion further including a step chamfer 24 formed between adjacent steps.
Regarding claim 10, Gentry does not disclose the particular angle of a ramp angle measured between a surface of the step chamfer and a plane extending perpendicular to the bit axis.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the ramp angle of the body portion of the tool with a ramp angle 
Regarding claim 11, Gentry discloses the body further defining a second body flute extending from the first step to the transition portion.
Regarding claim 12, Gentry discloses the plurality of steps including between six steps and seventeen steps.
Regarding claims 13 and 14, Gentry discloses at least two of the steps having respective step heights that are identical to one another, and one of the steps (the tip step that includes the tip cutting edge) having a greater step height than others of the steps.
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (USPG 20080166195) in view of Sato et al. (USPG 20150283625, hereinafter ‘Sato’).
Regarding claim 15, Gentry discloses a drill bit 10 being known in the prior art (Figs. 1-3) comprising a shank 14 extending along a bit axis and a body portion 18 having a distal end 12. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end and a terminal step. Each step includes an axial relief A formed on the upper edge of the step, the body portion further defining a body flute 26 extending from the first step to the terminal step. Gentry discloses the different steps having a difference in diameter to produce a difference in hole diameters produced by using the drill bit. Figure 3 of Gentry appears to show the claimed first and second chisel surfaces extending at different relief angles on opposite 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in step diameters (and by extension, the difference in hole diameters formed by each adjacent step of the plurality of steps) to be less than 0.1 inches, to enable a user to drill different sized holes of desired diameters in a workpiece. See above-cited dimensional difference case law.
Sato discloses a particular drill bit tip (Figs. 2 & 4) having a chisel edge intersecting the bit axis. A first chisel surface 8a is on one side of the chisel edge and a second chisel surface 8b is on an opposite side of the chisel edge, the first and second chisel surfaces defining different first and second relief angles (Paragraphs [0015 & 0034] which discuss the axial relief angles and their impact on enabling a drill to be fed through a workpiece).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the chisel edge, complete with first and second chisel surfaces disclosed by Sato to the drill bit tip of Gentry (which appears to already have such geometry in Fig. 3) in order to provide the tip of the drill with the capability to start a hole in a high-feed operation, which will result in quicker hole-forming in a workpiece (Paragraph [0015] of Sato) without the clearance surface(s) on the tip impacting the workpiece.
Regarding claim 16
Regarding claim 17, Gentry discloses each step also including a radial relief C.
Regarding claim 18, Gentry discloses the body portion further including a step chamfer 24 formed between adjacent steps.
Regarding claim 19, Gentry discloses the body further defining a second body flute extending from the first step to the transition portion.
Regarding claim 20, Gentry discloses the plurality of steps including between six steps and seventeen steps.
Regarding claim 21, Gentry discloses a transition portion 20 being coupled to the shank and the terminal step.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Quanz (DE 20015550).
Regarding claim 22, Quanz discloses a drill bit comprising a bit tip, a shank 4 opposite the tip and extending along a bit axis, and a body portion having a plurality of axially stacked, progressively sized steps between the bit tip and the shank. The plurality of steps includes a first step adjacent the bit tip, each step including an axial relief formed on an upper edge of the step (Paragraph [0029]), the body portion further defining a body flute extending from the first step to the shank. One step 5b of the plurality of steps has a greater step height than an adjacent step 5a, wherein the adjacent step is closer than the one step to the bit tip. Quanz discloses a difference in hole diameters being formed by adjacent steps of the plurality of steps, but does not explicitly disclose the numerical value of this difference.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in step diameters (and by extension, the .
Response to Arguments
Applicant's arguments filed 11/23/2021 with respect to claims 2-3 and 5-14 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one having ordinary skill in the art to provide an axial relief of between approximately 0.007 and approximately 0.021 inches because of a claim that the axial relief does not significantly affect the strength of the cutting edges. This argument is respectfully traversed.
Illustrated below is a simplified diagram of two side-views of drill cutting edges with different axial reliefs.

    PNG
    media_image1.png
    331
    626
    media_image1.png
    Greyscale

The rationale provided in the Non-Final Rejection of 06/23/2021 and again above, is that optimizing the axial relief to be between 0.007 and 0.021 inches in the 
Therefore it is indeed within the ability of one having ordinary skill in the art at the time of filing to recognize the axial relief as a result effective variable in the design of the drill of Gentry, and optimizing the amount of axial relief to be between approximately 0.007 inches and 0.021 inches to provide an adequate clearance without overly weakening the cutting edge would have been an obvious modification to make.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Applicant’s arguments filed 11/23/2021 with respect to claims 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722